I concur in the result of the opinion, but I can not concur in this statement: "How then should the defendant have gained knowledge of the crack? The only possible way was through its agents or employees whose duties were to maintain and repair the telephone lines, attached to the poles, and in this case such an employee was the plaintiff." There is no allegation in the petition that it was the duty of the plaintiff to inspect poles and report their condition to the company. But it was his duty to exercise ordinary care in climbing the poles and to make whatever inspection was required for his own safety. The petition shows that the defect was patent — that the defect was apparently a weather crack which he knew, or by the exercise of ordinary care should have known, was in the pole.